 



EXHIBIT 10.39

     
STATE OF NORTH CAROLINA
  FIFTH AMENDMENT TO
 
  LEASE AGREEMENT
COUNTY OF GUILFORD
  (7736 McCLOUD ROAD)

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Fifth Amendment”) is made and
entered into as of the 14th day of September, 2007, by and between CROWN —
GREENSBORO, LLC, a Delaware limited liability company and successor landlord to
Liberty Property Limited Partnership (“Landlord”), and ANALOG DEVICES, INC., a
Massachusetts corporation (“Tenant”):
WITNESSETH:
     WHEREAS, Landlord and Tenant are parties to that certain Office Lease dated
as of November 14, 1997 (the “Original Lease”);
     WHEREAS, the Original Lease has been amended by: (i) that certain First
Amendment to Office Lease dated March 9, 2000 (the “First Amendment”); (ii) that
certain Second Amendment to Office Lease dated March 25, 2002 (the “Second
Amendment’ (iii) that certain Third Amendment to Office Lease dated June 21,
2005 (the “Third Amendment”); and (iv) that certain Fourth Amendment to Office
Lease dated October 26, 2005 (the “Fourth Amendment”; the Original Lease, the
First Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment
and this Fifth Amendment being collectively referred to herein as the “Lease”);
     WHEREAS, pursuant to the terms of the Lease, Landlord leases to Tenant that
certain premises (the “Original Premises”) consisting of approximately 41,891
rentable square feet located in that certain office building and associated
parking areas, access areas and other common areas located at 7736 McCloud Road,
Greensboro, North Carolina 27409 (collectively, the “Building”), as same are
more particularly described in the Lease;
     WHEREAS, the Term is currently scheduled to expire on March 31, 2008;
     WHEREAS, Landlord and Tenant now desire to enter into this Fifth Amendment
for the purpose of extending the Term, expanding the Original Premises and
amending other provisions of the Lease; and
     WHEREAS, all defined terms used herein, as indicated by the initial
capitalization thereof, shall, unless otherwise expressly defined herein, have
the same meaning herein ascribed to such terms in the Lease.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

-1-



--------------------------------------------------------------------------------



 



     1. Term Extension. Notwithstanding anything contained in the Lease to the
contrary, the Term of the Lease with respect to the Original Premises shall be
extended for an additional thirty-six (36) months, commencing on April 1, 2008
(the “Effective Date”) and ending on March 31, 2011. Accordingly, all references
in the Lease to the “Expiration Date” and to the last day of the Term shall be
deemed and construed to mean March 31, 2011. Tenant confirms that the Original
Premises is acceptable to Tenant in its “AS IS, WHERE IS” condition.
     2. Expansion Space. Commencing on the later of (i) the execution of this
Fifth Amendment by both Landlord and Tenant and (ii) September 1, 2007 (the
“Expansion Space Effective Date”), Tenant shall also lease from Landlord the
space depicted and identified as the “Expansion Space” on Exhibit 4 attached
hereto, constituting approximately 5,697 rentable square feet located at 7736
McCloud Road, Greensboro, North Carolina 27409. The lease term for the Expansion
Space shall be coterminous with the Term of the Lease and as such will have the
same Expiration Date of March 31, 2011. The Original Premises plus the Expansion
Space shall, from and after the Expansion Space Effective Date, collectively
deemed to be the “Premises” under the terms of the Lease.
     3. Minimum Annual Rent.
     (a) Notwithstanding anything contained in the Lease to the contrary,
commencing on the Effective Date, Section 2(a) of the Lease is hereby modified
such that minimum annual rent for the Original Premises be payable as follows:

                              Base Rent           Minimum Period   PRSF  
Monthly Rent   Annual Rent
4/1/2008 — 7/31/2008
  No Rent Due   No Rent Due   No Rent Due
8/1/2008 — 3/31/2009
  $ 16.00     $ 55,854.67     $ 446,837.36*  
4/1/2009 — 3/31/2010
  $ 16.48     $ 57,530.31     $ 690,363.68  
4/1/2010 — 3/31/2011
  $ 16.97     $ 59,240.86     $ 710,890.27  

 

*   Represents eight (8) months of monthly minimum annual rent.   (b)   In
addition, commencing on the Expansion Space Effective Date, minimum annual rent
for the Expansion Space shall be payable as follows:

                              Base Rent           Minimum Period   PRSF  
Monthly Rent   Annual Rent
9/1/2007 — 12/31/2007
  No Rent Due   No Rent Due   No Rent Due
1/1/2008 — 3/31/2008
  $ 7.00     $ 3,323.25     $ 9,969.75*  
4/1/2008 — 3/31/2009
  $ 11.00     $ 5,222.25     $ 62,667.00  
4/l/2009 — 3/31/2010
  $ 11.33     $ 5,378.92     $ 64,547.01  
4/l/2010 — 3/31/2011
  $ 11.67     $ 5,540.33     $ 66,483.99  

 

*   Represents three (3) months of monthly minimum annual rent

     4. Base Year and Related Provisions. From and after the Effective Date (and
not with respect to any prior period), the 2008 calendar year shall be deemed
the “Base Year.” Accordingly, Tenant shall not be responsible for the payment of
Tenant’s Share of Operating

-2-



--------------------------------------------------------------------------------



 



Expenses and Taxes relative to the Original Premises or the Expansion Space
during that period commencing on the Effective Date and ending on December 31,
2008 (but Tenant will be responsible for the payment of Tenant’s Share of
Operating Expenses and Taxes through and including March 31, 2008 in accordance
with the Lease relative to the Original Premises). Notwithstanding anything to
the contrary contained herein, Tenant shall not be responsible for the payment
of Tenant’s Share of Operating Expenses and Taxes attributable to the Expansion
Space until January 1, 2009.
     Accordingly, for and with respect to each calendar year of the term of the
Lease commencing with the year 2009, there shall be due from. Tenant as
additional rent due under the Lease Tenant’s Share of the excess of the
Operating Expenses and Taxes for such year over the total of the Operating
Expenses and Taxes for the year 2008. Such additional rent shall be computed and
paid in the manner as provided for in Section 3 of the Original Lease except
that the Base Year shall be 2008 and Tenant’s Share of such excess Operating
Expenses and Taxes shall be 66% of the total thereof.
     5. Commissions. Both Landlord and Tenant each warrant and represent to the
other that neither party has engaged or contracted with any person. firm or
entity to serve or act as a broker, agent or finder in regard to this Fifth
Amendment, other than CB Richard Ellis and Hagan Properties (collectively, the
“Broker”). Landlord agrees to be solely responsible for the payment of any
commission to the Broker relating to this Fifth Amendment pursuant to a separate
agreement(s) between Landlord and the Brokers Tenant shall and does hereby
indemnify and hold harmless Landlord from and against any claim for any
consulting fee, finder’s fee, commission, or like compensation, including
reasonable attorneys’ fees in defense thereof, payable in connection with this
Lease and asserted by any party arising out of any act or agreement by Tenant,
excluding the commission payable by Landlord to the Broker as described above.
Landlord shall and does hereby indemnify and hold harmless Tenant from and
against any claim for any consulting fee, finder’s fee, commission, or like
compensation, including reasonable attorneys’ fees in defense thereof, payable
in connection with this Lease and asserted by any party arising out of any act
or agreement by Landlord (including the commission payable by Landlord to the
Broker as described above).
     6. Tenant Improvements. Tenant acknowledges and agrees that Landlord has no
obligation to construct any improvements or perform any work or other
modifications or alterations to the Expansion Space in connection with this
Fifth Amendment or otherwise. Accordingly, Tenant shall accept the Expansion
Space on the Expansion Space Effective Date in its “AS IS, WHERE IS” condition.
Notwithstanding the foregoing, within thirty (30) days following the Expansion
Space Effective Date, Landlord, at Landlord’s sole cost and expense, shall
contract to have a mechanical contractor balance the HVAC system serving the
Expansion Premises.
     7. Option to Extend Lease Term.
     (a) Extension Procedure. Subject to Subsection (d) of this Paragraph 7,
Tenant shall be entitled to extend the Term for one (1) additional two (2) year
period (the “Extension Term”). The Extension Term, if exercised by Tenant
hereunder, shall commence as of the end of the

-3-



--------------------------------------------------------------------------------



 



Term. In the event Tenant desires to exercise the Extension Term, Tenant shall
so notify Landlord in writing (an “Extension Notice”) not later than the date
that is one hundred eighty (180) days prior to the Expiration Date.
     (b) Base Rental Applicable During Extension Term. In the event Tenant
timely delivers an Extension Notice to Landlord pursuant to Subsection
(a) above, the minimum annual rent applicable under the Lease during the
Extension Term shall be the Fair Market Base Rental (as defined below) of the
Premises for the Extension Term. As used herein, “Fair Market Base Rental” shall
mean an amount equal to the full-service base rental rate being charged (as of
the date which is six (6) months prior to the expiration of the Term for
professional. office space comparable in size and location to the Premises in
buildings similar to the Building in the Greensboro, North Carolina, suburban
market where the Building is located, taking into consideration all relevant
factors, including, without limitation, tenant improvement allowances, leasing
commissions (or the absence thereof), rental escalations and rent concessions
(if applicable) and any recalculation of the Base Years Within ten (10) business
days after Landlord’s receipt of the Extension Notice from Tenant, Landlord
Shall submit to Tenant a proposal for the Fair Market Base Rental prepared by
Landlord in good faith and Landlord shall deliver written notice of such Fair
Market Base Rental proposal to Tenant (the “Fair Market Base Rental Notice”). if
Tenant disagrees, in good faith, with the Fair Market Base Rental contained in
the Fair Market Base Rental Notice, Landlord and Tenant shall, within thirty
(30) days following the expiration of the aforementioned ten (10) business day
period, use good faith efforts to reach agreement regarding the Fair Market Base
Rental rate that will apply during the Extension Term. Provided, however, and
notwithstanding any terms or provisions in this Paragraph 7 or the Lease to the
contrary, if Landlord and Tenant fail to reach agreement regarding the Fair
Market Base Rental that shall be applicable during the Extension Term and to
document such agreement in the form of a fully-executed amendment to the Lease
on or before the thirtieth (30th) day following the expiration of the
aforementioned ten (10) business day period, then (i) Tenant may rescind the
Extension Notice, whereupon the Lease shall continue in full force and effect as
if Tenant had not delivered the Extension Notice to Landlord or (ii) the Fair
Market Base Rental applicable during the Extension Term shall be determined
subject to the following terms and provisions:
     (1) Within ten (10) business days after the expiration of the thirty
(30) day period referenced above in this Paragraph 7(b), Landlord shall give
notice to Tenant of the name and address of the person who will serve as the
broker on Landlord’s behalf (“Landlord’s Broker Notice”). The broker designated
by Landlord in Landlord’s Broker Notice shall be a real estate broker with at
least ten (10) years full-time commercial brokerage experience who is a member
in good standing of the Greensboro Region Commercial Board of Realtors (or its
equivalent, is familiar with the Fair Market Base Rental rate applicable to
first-class professional office space in the area where the Building is located,
and who is not affiliated in any manner with Landlord or Tenant Within ten
(10) business days after the service on Tenant of Landlord’s Broker Notice,
Tenant shall give written notice to Landlord specifying the name and address of
the person designated by Tenant to serve as the broker on Tenant’s behalf, which
broker shall be subject to the same qualification requirements as apply to the
broker selected by Landlord.

-4-



--------------------------------------------------------------------------------



 



     (2) The two brokers so chosen shall meet within ten (10) business days
after the second broker is appointed and together shall appoint a third broker,
who shall be a competent and impartial person who satisfies the same
qualification requirements as apply to the brokers selected by Tenant and
Landlord under Paragraph 7(b)(1) above. if the first two brokers are unable to
agree upon such appointment of the third broker within five (5) business days
after the expiration of the ten (10) business day period, the third broker shall
be selected by the parties themselves and if the parties can not so agree, then
either party, on behalf of both., may request appointment of such a qualified
person by the then-president of the Greensboro Region Commercial Board of
Realtors (or its equivalent). The three brokers shall decide the dispute, if it
has not been previously resolved, by following the procedures set forth in
Paragraph 7(b)(3) below.
     (3) The Fair Market Base Rental for the Extension Term shall be deter-
mined by the three brokers in accordance with the following procedures: Each of
the two brokers selected by the parties shall state, in writing, such broker’s
determination of the Fair Market Base Rental for the Extension Term supported by
the reasons therefor and shall make counterpart copies of such determination for
each of the other brokers, subject to the requirement that the proposals of the
brokers as to the Fair Market Base Rental each shall be structured to
contemplate annual increases (which may be zero) in the minimum annual rent rate
during the Extension Term The brokers shall arrange for a simultaneous exchange
of their proposals and the role of the third broker shall be to select whichever
of the two proposals most closely approximates the third broker’s own
determination of Fair Market Base Rental for the Extension Term. The third
broker shall have no right to propose a middle ground or any modification of
either of the two (2) proposals. The resolution the third broker chooses as that
most closely approximating the third broker’s determination of the Fair Market
Base Rental shall constitute the decision of the brokers and shall he final and
binding upon the parties.
     (4) In the event of a failure, refusal, or inability of any broker to act,
the broker in question shall appoint a successor for himself or herself, but in
the case of the third broker, a successor shall be appointed in the same manner
as set forth herein with respect to the appointment of the original third
broker.
     (5) The brokers shall attempt to decide the issue within ten (10) business
days after the appointment of the third broker but, in any event, within twenty
(20) business days after the appointment of the third brokers Notwithstanding
the other provisions in this Paragraph 7(b) if the proposal of the broker
appointed by Landlord and the proposal of the broker appointed by Tenant are
identical, such proposal shall be binding and conclusive upon the parties. Each
party shall pay the fees and expenses of its respective broker and both shall
share equally the fees and expenses of the third broker.
     (6) The brokers shall have the right to consult experts and competent
authorities for factual information or evidence pertaining to a determination of
the Fair Market Base Rental. The brokers shall render their decision in writing
with counterpart copies to each party. The brokers shall have no power to modify
the provisions of the Lease or any exhibit thereto.

-5-



--------------------------------------------------------------------------------



 



     (c) Other Terms and Provisions Applicable During Extension Term. Other than
the minimum annual rent that shall apply during the Extension Term (which shall
be determined as provided herein above in this Paragraph 7), all other terms and
provisions in the Lease shall be fully applicable during the Extension Term.
Accordingly, with regard to the Extension Term (if timely exercised by Tenant
pursuant to this Paragraph 7), all references in the Lease to the “Term” or the
“Lease Term” shall thereafter be construed to include and encompass the
Extension Term. If Tenant fails to timely exercise the Extension Term pursuant
this Paragraph 7, then Tenant shall be deemed to have waived its right to
exercise the Extension Term and no extension term of any kind shall thereafter
remain under the Lease.
     (d) Conditions Precedent to Exercise. In no event shall Tenant be entitled
to exercise its rights pursuant to this Paragraph 7 to extend the Term if
(i) Tenant is then in default under the terms of the Lease beyond any applicable
notice and cure period afforded to Tenant under the terms of the Lease or if any
event or circumstance then exists which, with the lapse of time with- out being
cured, will constitute a default by Tenant under the terms of the Lease; (ii)
Tenant has then assigned this Lease or sublet the Premises; or (iii) Tenant is
not then occupying the Premises.
     (e) Time is of the Essence. TIME IS OF THE ESSENCE WITH RESPECT TO EACH OF
TENANT’S OBLIGATIONS UNDER THIS PARAGRAPH 7.
     (f) No Other Renewal Options. The renewal option described in this
Paragraph 7 is Tenant’s only remaining renewal option under the terms of the
Lease, notwithstanding anything in the Lease to the contrary.
     8. Holding Over. Notwithstanding anything contained in the Lease to the
contrary, as of the date hereof, Section 11 of the Lease is hereby deleted in
its entirety and replaced with the following:
     “If Tenant retains possession of the Premises or any part thereof beyond
the Expiration Date, tenancy shall continue at sufferance on a month-to-month
basis and Tenant Shall pay to Landlord minimum annual rent during such holdover
period as follows:

  (a)   For the first six (6) months after the Expiration Date: at a rate of one
hundred five percent (105%) of the minimum annual rent amount in effect as of
the Expiration Date.

  (b)   For the seventh (7th) through twelfth (12th) month following the
Expiration Date: at a rate of one hundred ten percent (110%) of the minimum
annual rent amount in effect as of the Expiration Date.

  (c)   For any additional hold over time thereafter up to no later than
twenty-four (24) months following the Expiration Date: at a rate of one hundred
twenty-five percent (125%) of the minimum annual rent amount in effect as of the
Expiration Date.

-6-



--------------------------------------------------------------------------------



 



     The provisions of this Section 11 do not exclude the Landlord’s rights of
re-entry or any other right hereunder. Should Tenant retain possession of the
Premises or any part thereof beyond the time period described in Subsection
11(c) above, Tenant shall pay to Landlord minimum annual rent at a rate of two
hundred percent (200%) of the minimum annual rent amount in effect as of the
Expiration Date and, in addition thereto, shall pay the Landlord for all
damages, consequential as well as direct, sustained by reason of the Tenant’s
retention of possession.”
     9. Ratification. As expressly amended by this Fifth Amendment, Landlord and
Tenant agree that the Lease remains in full force and effect.
     10. Counterpart Signatures. This Fifth Amendment may be executed in
multiple counterparts, each counterpart being executed by less than all of the
parties hereto, and shall be equally effective as if a single original had been
signed by all parties; but all such counterparts shall be deemed to constitute a
single agreement, and this Fifth Amendment shall not be or be come effective
unless and until each of the signatory parties below has signed at least one
such counterpart and caused the counterpart so executed to be delivered to the
other party.
[SIGNATURES BEGIN ON FOLLOWING THE PAGE]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused this Fifth Amendment to
be duly executed as of the day and year first above written.

  LANDLORD:         CROWN-GREENSBORO I, LLC, a Delaware
limited liability company         By:   Petrus Investors 2005 LP., a Delaware
limited
partnership, its Sole Member

                By:   Petrus-Crown GP 2005, LLC, a Delaware
limited liability company, its General Partner
          By:   /s/ Wesley Huang           Name:   Wesley Huang         
Title:   VP & Treasurer     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

-8-



--------------------------------------------------------------------------------



 



     

            TENANT:            ANALOG DEVICES, INC.,
A Massachusetts Corporation
      By:   /s/ Margaret K. Seif       Name:   Margaret K. Seif      Title:  
VP, General Counsel and Secretary     

-9-